


EXHIBIT 10.33


BERYL ZYSKIND




 
August 4, 2010
 


 
SheerVision, Inc.
4030 Palos Verdes Drive N., Suite 104
Rolling Hills, CA 90274


Attention:                                Ms. Suzanne Lewsadder, Chief Executive
Officer


Gentlemen:
 
1.           We are pleased to set forth the terms of the retention of Berylz
Zyskind (“Consultant”) by SheerVision, Inc., a Delaware corporation
(collectively with its affiliates, the “Company”) to act as a non-exclusive
financial and strategic advisor in connection with the advancement of the
Company’s business objectives, including analyzing the Company’s business and
revenue models and capital structure, and identifying strategic partners.
 
2.           In connection with Consultant’s activities on the Company’s behalf,
Consultant will familiarize itself with the business, operations, properties,
financial condition, and prospects of the Company.  In connection with its role
as the advisor to the Company, Consultant would expect its services to include
such additional financial and strategic advisory and related services as may be
mutually agreed upon by Consultant and the Company.  The retention by the
Company of Consultant as advisory as heretofore described shall be for a period
of one year from the date hereof.
 
3.           In connection with Consultant’s activities on the Company’s behalf,
the Company will cooperate with Consultant and will furnish Consultant with all
information and data concerning the Company (the “Information”) that Consultant
deems appropriate and will provide Consultant with access to the Company’s
officers, directors, employees, independent accountants, and legal counsel.  The
Company represents and warrants that all Information made available to
Consultant by the Company will, at all times during the period of engagement of
Consultant hereunder, be complete and correct in all material respects and will
not contain any untrue statement of a material fact or omit to state a material
fact required to be stated therein or necessary in order to make the statements
therein not misleading in the light of the circumstances under which such
statements are made.  The Company further represents and warrants that any
projections provided by it to Consultant will have been prepared in good faith
and will be based upon assumptions which, in light of the circumstances under
which they are made, are reasonable.  The Company acknowledges and agrees that,
in rendering its services hereunder, Consultant will be using and relying on the
Information without independent verification thereof by Consultant or
independent appraisal by Consultant of any of the Company’s assets.  Consultant
does not assume responsibility for any information regarding the Company.  Any
advice rendered by Consultant pursuant to this Agreement may not be disclosed
publicly without our prior written consent.
 

 
 

--------------------------------------------------------------------------------

 



 
4.           (a)           In consideration of its services pursuant to this
Agreement, Consultant shall be entitled to receive 1,400,000 shares of common
stock, par value $0.001 per share (the “Common Stock”), of the Company upon the
execution and delivery hereof.
 
                              (b)           The Company shall cause the resale
of the such shares of Common Stock to be registered as soon as reasonably
practicable, and in any event within 45 days, on an appropriate form under the
Securities Act of 1933, as amended.
 
                              (c)           Consulting fees of $7,500 per month
for a period of one year commencing November 1, 2010.


5.           In addition to the fees described in Paragraph 4 above, the Company
agrees to promptly reimburse Consultant for expenses incurred in connection with
its retention provided that such expenses are approved in advance in writing by
the Company.


6.           The Company agrees to indemnify Consultant in accordance with the
indemnification provisions (the “Indemnification Provisions”) attached to this
Agreement as Annex A, which Indemnification Provisions are incorporated herein
and made a part hereof.


7.           Consultant may terminate this Agreement at any time upon 30 days’
prior written notice, without liability or continuing obligation, except as set
forth in the following sentence.  Neither termination of this Agreement nor
completion of the assignment contemplated hereby shall affect: (i) any
compensation earned by Consultant up to the date of termination or completion,
as the case may be, including the entirety of the fees referenced in Paragraph 4
hereof; (ii) the reimbursement of expenses incurred by Consultant up to the date
of termination or completion, as the case may be, (iii) the provisions of
Paragraphs 4 through 7 of this Agreement and (iv) the Indemnification Provisions
attached as Annex A hereto which are incorporated herein, all of which shall
remain operative and in full force and effect.


8.           The validity and interpretation of this Agreement shall be governed
by the law of the State of New York applicable to agreements made and to be
fully performed therein. The Company irrevocably submits to the jurisdiction of
any court of the State of New York or the United States District Court for the
Southern District of the State of New York for the purpose of any suit, action,
or other proceeding arising out of this Agreement, or any of the agreements or
transactions contemplated hereby, which is brought by or against the Company and
(i) hereby irrevocably agrees that all claims in respect of any such suit,
action, or proceeding may be heard and determined in any such court and (ii) to
the extent that the Company has acquired, or hereafter may acquire, any immunity
from jurisdiction of any such court or from any legal process therein, the
Company hereby waives, to the fullest extent permitted by law, such
immunity.  The Company hereby waives, and agrees not to assert in any such suit,
action, or proceeding, in each case, to the fullest extent permitted by
applicable law, any claim that (a) the Company is not personally subject to the
jurisdiction of any such court, (b) the Company is immune from any legal process
(whether through service or notice, attachment prior to judgment, attachment in
aid of execution, execution, or otherwise) with respect to the Company’s
property or (c) any such suit, action, or proceeding is brought in an
inconvenient forum.

 
 

--------------------------------------------------------------------------------

 



9.           The benefits of this Agreement shall inure to the respective
successors and assigns of the parties hereto and of the indemnified parties
hereunder and their successors and assigns and representatives, and the
obligations and liabilities assumed in this Agreement by the parties hereto
shall be binding upon their respective successors and assigns.


10.           For the convenience of the parties hereto, any number of
counterparts of this Agreement may be executed by the parties hereto.  Each such
counterpart shall be, and shall be deemed to be, an original instrument, but all
such counterparts taken together shall constitute one and the same
Agreement.  This Agreement may not be modified or amended except in writing
signed by the parties hereto.




[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK;
SIGNATURE PAGE FOLLOWS]

 
 

--------------------------------------------------------------------------------

 

If the foregoing correctly sets forth our Agreement, please sign the enclosed
copy of this letter in the space provided and return it to us.


 
Very truly yours,








_________________________________
Beryl Zyskind


Confirmed and Agreed to:
as of this 4th day of August, 2010


SHEERVISION, INC.






By:___________________________
      Name:
      Title:


 


 

 
 

--------------------------------------------------------------------------------

 

Annex A


 
INDEMNIFICATION PROVISIONS
 


 
SheerVision, Inc. (the “Company”), agrees to indemnify and hold harmless Beryl
Zyskind (“Consultant”) against any and all losses, claims, damages, obligations,
penalties, judgments, awards, liabilities, costs, expenses, and disbursements
(and any and all actions, suits, proceedings, and investigations in respect
thereof and any and all legal and other costs, expenses, and disbursements in
giving testimony or furnishing documents in response to a subpoena or
otherwise), including, without limitation the costs, expenses, and
disbursements, as and when incurred, of investigating, preparing, or defending
any such action, suit, proceeding, or investigation (whether or not in
connection with litigation in which Consultant is a party), directly or
indirectly, caused by, relating to, based upon, arising out of, or in connection
with Consultant’s acting for the Company, including, without limitation, any act
or omission by Consultant in connection with its acceptance of or the
performance or non-performance of its obligations under the letter agreement
dated August 4, 2010, between Consultant and the Company, as it may be amended
from time to time (the “Agreement”); provided, however, such indemnity agreement
shall not apply to any portion of any such loss, claim, damage, obligation,
penalty, judgment, award, liability, cost, expense, or disbursement to the
extent it is found in a final judgment by a court of competent jurisdiction (not
subject to further appeal) to have resulted primarily and directly from the
willful misconduct of Consultant. The Company also agrees that Consultant shall
not have any liability (whether direct or indirect, in contract or tort or
otherwise) to the Company for or in connection with the engagement of
Consultant, except to the extent that any such liability is found in a final
judgment by a court of competent jurisdiction (not subject to further appeal) to
have resulted primarily and directly from Consultant’s willful misconduct.
 
These Indemnification Provisions shall be in addition to any liability which the
Company may otherwise have to Consultant or the persons indemnified below in
this sentence and shall extend to the following: Consultant, its affiliated
entities, directors, officers, employees, legal counsel, agents, and controlling
persons (within the meaning of the federal securities laws).  All references to
Consultant in these Indemnification Provisions shall be understood to include
any and all of the foregoing.
 
If any action, suit, proceeding, or investigation is commenced, as to which
Consultant proposes to demand indemnification, it shall notify the Company with
reasonable promptness; provided, however, that any failure by Consultant to
notify the Company shall not relieve the Company from its obligations
hereunder.  Consultant shall have the right to retain counsel of its own choice
to represent it, and the Company shall pay the fees, expenses, and disbursements
of such counsel; and such counsel shall, to extent consistent with its
professional responsibilities, cooperate with the Company and any counsel
designated by the Company.  The Company shall be liable for any settlement of
any claim against Consultant made with the Company’s written consent, which
consent shall not be unreasonably withheld.  The Company shall not, without the
prior written consent of Consultant, settle or compromise any claim, or permit a
default or consent to the entry of
 

 
 

--------------------------------------------------------------------------------

 

any judgment in respect thereof, unless such settlement, compromise, or consent
includes, as an unconditional term thereof, the giving by the claimant to
Consultant of an unconditional release from all liability in respect of such
claim.
 
In order to provide for just and equitable contribution, if a claim for
indemnification pursuant to these Indemnification Provisions is made, but it is
found in a final judgment by a court of competent jurisdiction (not subject to
further appeal) that such indemnification may not be enforced in such case, even
though the express provisions hereof provide for indemnification in such case,
then the Company, on the one hand, and Consultant, on the other hand, shall
contribute to the losses, claims, damages, obligations, penalties, judgments,
awards, liabilities, costs, expenses, and disbursements to which the indemnified
persons may be subject in accordance with the relative benefits received by the
Company, on the one hand, and Consultant, on the other hand, and also the
relative fault of the Company, on the one hand, and Consultant on the other
hand, in connection with the statements, acts, or omissions which resulted in
such losses, claims, damages, obligations, penalties, judgments, awards,
liabilities, costs, expenses, or disbursements and the relevant equitable
considerations shall also be considered.  No person found liable for a
fraudulent misrepresentation shall be entitled to contribution from any person
who is not also found liable for such fraudulent
misrepresentation.  Notwithstanding the foregoing, Consultant shall not be
obligated to contribute any amount hereunder that exceeds the amount of fees
previously received by Consultant pursuant to the Agreement.
 
Neither termination nor completion of the engagement of Consultant referred to
above shall affect these Indemnification Provisions which shall then remain
operative and in full force and effect.
 


 


 


 

